RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 7/25/2022 have been received. In the response filed on 7/5/2022, claims 1, 5, 8, and 10 were amended. 
Claims 1, 3-5, 8, and 10-14 are pending.
Claims 2, 6, 7, 9, and 15 are canceled. 
Claims 1, 3-5, 8, and 10-14 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, and 10-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1; and view of either one or both of Karges et al., US 2012/0301598 A1; and Zeeck, US 2015/0017313 A1.
Note the rejections cite to the English language translation of JP 2015198653. 
Regarding claim 1: ‘653 discloses a feed pellet (p. 4, 3rd para from bottom) for ruminants containing a kraft pulp (p. 1, 2nd to last para) derived from a wood material (wood-derived, p. 1, 2nd to last para). ‘653 discloses using inexpensive wood as a raw material to provide feed that is inexpensive, stable in supply, and economically advantageous (p. 2, 3rd and 4th para from bottom). ‘653 discloses the pulp is obtained from wood materials including bamboo, hardwood, and softwood (Douglas fir, Eastern white pine, p. 3, 3rd para).
wherein the kraft pulp has a Canadian standard freeness of less than 400 ml
‘653 does not disclose the kraft pulp has a Canadian Standard Freeness of less than 400 ml. 
Heinricher is drawn to bamboo pulping (abstract). Heinricher discloses the composition, method, and systems provide uniform bamboo material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (para 0018). Heinricher discloses the pulp may be used for animal feed (para 0120 and 0121). Heinricher discloses bamboo and other wood chips can be co-cooked without having to do separate processing (para 0129). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed pellet comprising a kraft pulp derived from a lignocellulosic wood material, as taught in ‘653, wherein the lignocellulosic wood material has a Canadian Standard Freeness in the range from about 250 to about 600 ml, as taught in Heinricher, to obtain a feed pellet for ruminants containing a kraft pulp derived from a lignocellulosic material, wherein the kraft pulp has a Canadian standard freeness in a range from about 250 to about 600 ml. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a lignocellulosic wood material has a Canadian Standard Freeness in the range from about 250 to about 600 ml because it is a material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (Heinricher, para 0018).
With respect to the “less than 400 ml”: Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wherein the pellet has a mechanical durability of 97.5 % by mass or more 
‘653 discloses feed pellets that include kraft pulp (p. 1, 2nd to last para). ‘653 discloses pellets having a diameter between 5 to 50 mm (p. 4, 2nd to last para). 
‘653 in view of Heinricher does not disclose pellet durability index (PDI). 
Karges is drawn to producing pellets for animal feed (para 0002). Karges discloses pellets having a PDI of less than 90% may be too low for feed purposes (para 0008). Karges discloses pellets possessing a pellet durability index of greater than around 94% (para 0013). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI greater than 94%, as taught in Karges, to obtain a feed pellet having a PDI of greater than 94%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI greater than around 94% to ensure sufficient durability for feeding (Karges, para 0013).
Zeeck is drawn to a pelletizing process and pelletized product (abstract). Zeeck discloses a pellet must have durability to withstanding standard handling and transportation (para 0006). Zeeck discloses a product having a PDI of 98 (para 0042) and at least 95 (claims 16 and 33). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI of 98 and at least 95%, as taught in Zeeck, to obtain a feed pellet having a PDI of 98 and at least 95%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI of 98 and at least 95% to ensure the pellet withstands standard handling and transportation (Zeeck, para 0006).
wherein the pellet has a water content of 15% by mass or less
‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para).
Regarding claim 3: ‘653 discloses a kappa number (“copper value”, p. 1, claim 1) of “less than 90” (p. 1, claim 1; p. 2, last para). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Heinricher discloses kappa number ranging from about 15 to about 31 (fig. 2, para 0043). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Furthermore, Heinricher discloses kappa number changes with cooking conditions (para 0473-0475). It would have been obvious to optimize the cooking conditions to alter the kappa number because “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382.
Regarding claims 4 and 8: Karges discloses pellets having a PDI of less than 90% may be too low for feed purposes (para 0008). Karges discloses pellets possessing a pellet durability index of greater than around 94% (para 0013). 
Zeeck discloses a pellet must have durability to withstanding standard handling and transportation (para 0006). Zeeck discloses a product having a PDI of 98 (para 0042) and at least 95 (claims 16 and 33). 
Regarding claim 5: ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para). ‘653 discloses the moisture content is obtained by drying (p. 5/7, Example 1, “The molded pellets were dried”).
Heinricher discloses cooking to an H-factor ranging from about 920 to 1626 (para 0101); about 800 to 1400 (para 0102, 0103, 0104); about 1100 (para 0102, 0103, 0104); about 1000 to about 1200 (para 0106); and from about 1000 to about 1200 (claim 1). 
Heinricher discloses beating the kraft pulp using a beater as follows. Heinricher discloses the pulps were refined in a PFI mill (para 0505). Heinricher discloses a PFI refiner beats the pulp (Samples of pulp were beaten in a PFI refiner, para 0486). Since the PFI refiner beats the pulp, Heinricher discloses beating the kraft pulp using a beater.
Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). 
The reasoning to combine the references applies here as above. 
With respect to the “kraft pulp having a moisture content of 15 to 35 % by mass”: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para). ‘653 does not expressly disclose the moisture content of the kraft pulp. However, the concentration of water in the kraft pulp represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.

Regarding claim 10: The discussion of the feed pellet applies here as above (see rejection of claim 1 above). ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). ‘653 discloses feeding ruminants (p. 1, 2nd to last para). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). Karges discloses pellets having a PDI of less than 90% may be too low for feed purposes (para 0008). Karges discloses pellets possessing a pellet durability index of greater than around 94% (para 0013). Zeeck discloses a pellet must have durability to withstanding standard handling and transportation (para 0006). Zeeck discloses a product having a PDI of 98 (para 0042) and at least 95 (claims 16 and 33). ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para). The reasoning to combine the references applies here as above. 
Regarding claim 11: ‘653 discloses Eucalyptus wood (p. 3, 3rd para). 
Regarding claim 12: ‘653 discloses a kappa numbers (“copper value”, p. 1, claim 1) of “less than 90” (p. 1, claim 1; p. 2, last para) and “15 or less” (p. 3, top para). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Heinricher discloses kappa number ranging from about 15 to about 31 (fig. 2, para 0043). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prima facie case of obviousness exists when the proportions are so close that one skilled in the art would have expected them to have the same properties. MPEP 2144.05 I. In the present case, one skilled in the art would have expected them to have the same properties, i.e., the property of being capable of being formed into a feed pellet. 
Furthermore, Heinricher discloses kappa number changes with cooking conditions (para 0473-0475). It would have been obvious to optimize the cooking conditions to alter the kappa number because “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. See also the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. In the present case, the claimed kappa property is different than that of the prior art. As such, the claimed kappa property represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent. 
Regarding claim 13: The phrase “oxygen-delignified” kraft pulp is a process limitation in the product claim. Therefore, the claim is interpreted as analogous to a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. In the present case, ‘653 discloses the pulp obtained by kraft cooking may be subjected to oxygen delignin treatment (p. 3, last para). As such, the prior art suggests a product comprising an oxygen-delignified kraft pulp. 
With respect to the “kappa number of 5 or more and less than 15”: The discussion of kappa number applies here as applied in the rejection of claim 12 above. 
Regarding claim 14: ‘653 discloses the pulp obtained by kraft cooking may be subjected to oxygen delignin treatment (p. 3, last para). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 8, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 13-15, and 20-25 of copending Application No. 16/326820; in view of JP 2015198653. 
Note the rejections cite to the English language translation of JP 2015198653. 
Regarding claim 1: ‘820 claims a feed pellet (claim 13) for ruminants containing a kraft pulp derived from a lignocellulosic material, wherein the kraft pulp has a Canadian standard freeness of less than 400 ml (400 ml or more), wherein the lignocellulosic material comprises a wood material comprising hardwood and/or softwood (claim 1). ‘820 claims the PDI of 97.5% or more (claim 7 and 14). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
‘820 does not claim the feed pellet moisture content. 
‘653 discloses a feed pellet (p. 4, 3rd para from bottom) for ruminants containing a kraft pulp (p. 1, 2nd to last para) derived from a wood material (wood-derived, p. 1, 2nd to last para). ‘653 discloses a pellet moisture content (water content) to 15% or less improves transportability and reduces putrefaction caused by microorganisms (p. 5, 2nd para). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a pellet, as claimed in ‘820, with a moisture content of less than 15%, as taught in ‘653, to obtain a feed pellet with a moisture content of less than 15%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet with a moisture content of less than 15% to improve transportability and reduce putrefaction caused by microorganisms (p. 5, 2nd para). 
Regarding claims 3 and 12-13: ‘820 claims the kappa number of 5 to 15 (claim 1) and 7 to 13 (claim 3). ‘820 claims oxygen-delignified kraft pulp (claims 22 and 23). 
Regarding claims 4 and 8: ‘820 claims PDI of 97.5% or more (claim 7 and 14). ‘820 claims the size of 3-10 mm (claim 7 and 14).
Regarding claim 10: ‘820 claims a method of feeding ruminants (claim 20). The discussion of the pellet applies here as above (see rejection of claim 1 above).
Regarding claim 11: ‘820 claims Eucalyptus wood and/or Cryptomeria japonica wood (claim 21). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 13-15, and 20-25 of copending Application No. 16/326820; in view of JP 2015198653; as applied to claims 1, 3, 4, 8, and 10-13 above, and in further view of Heinricher, US 2012/0180964 A1. 
Note the rejections cite to the English language translation of JP 2015198653. 
Regarding claim 5: ‘820 claims a process for making a feed pellet (claim 9 and 10). ‘820 claims compressing the pulp (claim 9). ‘820 claims a kraft pulp having a moisture content of 15 to 35 % by mass (claim 9). ‘653 discloses a pellet moisture content (water content) to 15% or less (p. 5, 2nd para). ‘653 discloses the moisture content is obtained by drying (p. 5/7, Example 1, “The molded pellets were dried”).
‘820 claims a feed pellet (claim 13) for ruminants containing a kraft pulp derived from a lignocellulosic material, wherein the kraft pulp has a Canadian standard freeness of less than 400 ml (400 ml or more), wherein the lignocellulosic material comprises a wood material comprising hardwood and/or softwood (claim 1). ‘820 claims the PDI of 97.5% or more (claim 7 and 14). 
‘820 does not claim cooking the wood material under the conditions of H factor being 300 to 2000 to obtain a kraft pulp and beating the kraft pulp using a beater. 
Heinricher is drawn to bamboo pulping (abstract). Heinricher discloses the composition, method, and systems provide uniform bamboo material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (para 0018). Heinricher discloses the pulp may be used for animal feed (para 0120 and 0121). Heinricher discloses bamboo and other wood chips can be co-cooked without having to do separate processing (para 0129). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). Heinricher discloses cooking to an H-factor ranging from about 920 to 1626 (para 0101); about 800 to 1400 (para 0102, 0103, 0104); about 1100 (para 0102, 0103, 0104); about 1000 to about 1200 (para 0106); and from about 1000 to about 1200 (claim 1). Heinricher discloses beating the kraft pulp using a beater as follows. Heinricher discloses the pulps were refined in a PFI mill (para 0505). Heinricher discloses a PFI refiner beats the pulp (Samples of pulp were beaten in a PFI refiner, para 0486). Since the PFI refiner beats the pulp, Heinricher discloses beating the kraft pulp using a beater. Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed pellet comprising a kraft pulp derived from a lignocellulosic wood material, as claimed in ‘820, wherein the lignocellulosic wood material is cooked under the conditions of H factor being about 800 to 1400 to obtain a kraft pulp and beating the pulp to has a Canadian Standard Freeness in the range from about 250 to about 600 ml, as taught in Heinricher, to obtain a process for preparing a feed pellet for ruminants wherein the lignocellulosic wood material is cooked under the conditions of H factor being about 800 to 1400 to obtain a kraft pulp and beating the pulp to has a Canadian Standard Freeness in the range from about 250 to about 600 ml. One of ordinary skill in the art at the time the invention was filed would have been motivated to perform the steps to obtain a lignocellulosic wood material has a Canadian Standard Freeness in the range from about 250 to about 600 ml because it is a material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (Heinricher, para 0018).
Regarding claim 14: ‘820 claims the kappa number of 5 to 15 (claim 1) and 7 to 13 (claim 3). ‘820 claims oxygen-delignified kraft pulp (claims 22 and 23). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. § 103
Rejections of claims 1, 3, 5, and 10-15 as obvious over ‘653 in view of Heinricher
Hardwoods and Softwoods
Applicant argues Heinricher does not disclose hardwood (remarks, p. 4). Examiner is not persuaded by this argument. The prior art suggests a pellet comprising hardwood and softwood. ‘653 discloses the pulp is obtained from wood materials including bamboo, hardwood, and softwood (Douglas fir, Eastern white pine, p. 3, 3rd para). Additionally, Heinricher discloses co-cooking bamboo with wood chips as a means to incorporate bamboo into existing processes and uses without having to do separate processing (para 0129). Heinricher discloses bamboo chips blended with hardwood chips (para 0129). 
Applicant argues Heinricher primarily uses bamboo (remarks, p. 5-6). Examiner is not persuaded by this argument. The claims do not exclude bamboo from the pellet, method of making the pellet, or the method of using the pellet. 
Applicant argues Heinricher has a preference for using a low CSF, such as lower than ~590 (remarks, p. 7). Examiner is not persuaded by this argument. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479).
Applicant argues Heinricher teaches away from hardwoods and softwoods (remarks, p. 7, #1). Examiner is not persuaded by this argument. As Applicant expressly recognized in page 5 of the remarks, “Heinricher does disclose other woods”. As discussed above, the prior art suggests a pellet comprising hardwood and softwood. ‘653 discloses the pulp is obtained from wood materials including bamboo, hardwood, and softwood (Douglas fir, Eastern white pine, p. 3, 3rd para). Additionally, Heinricher discloses co-cooking bamboo with wood chips as a means to incorporate bamboo into existing processes and uses without having to do separate processing (para 0129). Heinricher discloses bamboo chips blended with hardwood chips (para 0129). 
Applicant argues “Heinricher specifically teaches that bamboo has a lower CSF than hardwoods, and as such, one would not expect that replacing bamboo with a hardwood or softwood would lead to a CSF value of 400 mL or under” (remarks, p. 7, #2). Examiner is not persuaded by this argument. The argument fails to recognize the express teaching in the prior art. Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479).
Applicant argues Heinricher teaches away from lower CSF values (remarks, p. 7, #3). Examiner is not persuaded by this argument. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479).
Applicant argues Heinricher and '653 do not disclose the pellet has a mechanical durability of 97.5 % by mass or more (remarks, p. 8). Examiner is not persuaded by this argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Heinricher and '653 are not relied upon to disclose the pellet has a mechanical durability of 97.5 % by mass or more. Instead, Karges and/or Zeeck disclose the conventional nature of the claimed durability index. 

Rejections of claims 4 and 8 as obvious over ‘653 in view of Heinricher, Karges and/or Zeeck
Applicant relies on the arguments over the rejections of claims 1, 3, 5, and 10-15 as obvious over ‘653 in view of Heinricher (remarks, p. 8). Examiner is not persuaded by these arguments for the reasons provided in the rejections and response to arguments above. 

Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619